IN THE SUPREME COURT OF PENNSYLVANIA


OFFICE OF DISCIPLINARY COUNSEL, :           No. 2653 Disciplinary Docket No. 3
                                :
                Petitioner      :           No. 149 DB 2018
                                :
           v.                   :           Attorney Registration No. 44540
                                :
GLENN D. DeSANTIS,              :           (Montgomery County)
                                :
                Respondent      :




                                       ORDER

PER CURIAM


      AND NOW, this 15th day of November, 2019, upon consideration of the Report and

Recommendations of the Disciplinary Board, Glenn D. DeSantis is disbarred from the Bar

of this Commonwealth, and he shall comply with all the provisions of Pa.R.D.E. 217.

Respondent shall pay costs to the Disciplinary Board pursuant to Pa.R.D.E. 208(g).